Citation Nr: 0019511	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  97-07 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for a psychiatric 
disorder, to include an adjustment disorder.

3.  Entitlement to service connection for a right hand 
disorder.  

4.  Determination of a proper initial rating for right 
shoulder impingement currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to March 
1994.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claims for service 
connection for neck, hand, and psychiatric disorders, and 
which granted service connection for right shoulder 
impingement, and assigned an initial 20 percent evaluation.  
The veteran filed a timely appeal, contending that service 
connection for neck and psychiatric disorders was warranted, 
and that the severity of his right shoulder disability 
warranted assignment of an initial evaluation in excess of 20 
percent.  By an August 1999 rating decision, the veteran's 
initially assigned disability rating for right shoulder 
impingement was increased to 30 percent, effective from July 
13, 1995.  He now contends that the severity of his right 
shoulder disability warrants an initial assignment of an 
evaluation in excess of 30 percent.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  The issue with respect to determination of a 
proper initial rating for right shoulder impingement and 
service connection for right hand and psychiatric disorders 
will be addressed in the REMAND portion of this decision.  



FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
suffers from a neck disorder that constitutes a disability 
for VA benefit purposes.  

2.  The veteran has been diagnosed with an adjustment 
disorder with depressive features, and has presented medical 
evidence that such is a chronic disorder related to his 
active service.  

3.  The veteran has presented medical evidence showing that 
he suffers from a right hand disorder, and has presented 
medical evidence that such disorder was incurred secondary to 
his service-connected right shoulder impingement.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a neck 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The veteran's claim for service connection for a 
psychiatric disorder, to include an adjustment disorder, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

3.  The veteran's claim for service connection for a right 
hand disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Neck Disorder

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service is generally 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  

The threshold question which must be answered is whether the 
veteran has presented well-grounded claims for service 
connection.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 489, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran contends, in substance, that he suffers from a 
neck disorder that was incurred during his active service.  
The veteran's service medical records show that with respect 
to the veteran's cervical spine, he underwent a peritoneal 
shunt in May 1991  in connection with an posterior fossa 
arachnoid cyst removal.  He had previously complained of 
experiencing a stiff neck in June 1987, but no abnormalities 
were noted on X-ray.   After the peritoneal shunt had been 
performed, the veteran complained of experiencing cervical 
muscle spasm and soreness, but as of October 1991, his range 
of motion was found to be within normal limits, but with 
complaints of pain.  In any event, an April 1992 treatment 
note indicated that the veteran was asymptomatic in 
connection with the peritoneal shunt procedure.  In August 
1992, the veteran had been involved in a motor vehicle 
accident (MVA) after which he was ultimately diagnosed with 
cervical strain with mild radiculopathy.  A September 1992 
treatment record shows that he had been issued a neck brace.  
No findings with respect to the veteran's neck were offered 
after that time.  

Following his discharge from service, the veteran underwent a 
VA rating examination in April 1996.  The report of that 
examination shows that the veteran had been involved in an 
automobile accident in service in which he had sustained a 
whiplash in August 1992, and wore a cervical collar for two 
or three weeks.  The veteran reported that he now had 
limitation of range of motion in his head as a result of the 
whiplash.  On examination there was no palpable adenopathy in 
the cervical, subclavicular, axillary, or femoral areas.  The 
veteran was normocephalic, the neck was supple, and there was 
no thyromegaly.  The examiner offered that the veteran had 
experienced some strain to the cervical spine resulting from 
the August 1992 MVA, but did not offer any diagnosis with 
regard to the current findings noted above.  

In February 1997, the veteran underwent an additional VA 
rating examination.  The report of that examination shows 
that he complained of experiencing pain on the right side of 
his neck.  Aside from noting that the veteran complained of 
experiencing chronic neck pain which was considered partially 
related to the peritoneal shunt placement surgery, the 
examiner did not render any formal findings with respect to 
any cervical spine or neck disability. 

In May 1997, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, and testified that he had 
been involved in an automobile accident in August 1992, and 
that afterwards, further shoulder surgery was postponed, and 
that he had been issued a Philadelphia collar, and later a 
white collar for what he characterized as severe whiplash.  
According to the veteran, following the surgery to install a 
peritoneal shunt in his head, he lost some range of motion in 
is neck, and such condition was aggravated by the August 1992 
automobile accident.  He indicated that after the accident, 
although he no longer received treatment in service for 
problems involving his neck, he continued to experience pain 
and restricted motion.  

Contemporaneous clinical treatment records dating from April 
1996 through October 1999 show that the veteran complained of 
experiencing neck pain on one occasion in June 1997 when he 
stated that he was experiencing neck problems associated with 
his service-connected disability.  However, no clinical 
findings or diagnoses with respect to the veteran's neck were 
offered.  The remainder of the clinical treatment records and 
VA rating examination reports primarily involve the veteran's 
service-connected right shoulder disability.  

The Board has evaluated the foregoing, and must conclude that 
the veteran has not submitted evidence of a well-grounded 
claim for service connection for a neck disorder.  The Board 
recognizes that he experienced symptoms involving his neck in 
service, during which time he was noted to have experienced 
pain and limitation of motion in his neck, particularly 
following the peritoneal shunt surgery in May 1991.  However, 
following that surgery, the veteran was found to have 
essentially normal range of motion in his neck, albeit with 
some pain.  Further, the Board recognizes that the veteran 
was involved in an automobile accident in August 1992 in 
which he was diagnosed with neck strain or cervical strain 
with mild radiculopathy, and that he was subsequently given a 
neck brace in September 1992.  However, the service medical 
records fail to include any mention of treatment for the neck 
or cervical spine following September 1992.  The report of a 
Naval medical board conducted in January 1993 did not include 
a neck disorder among the disabilities with which the veteran 
was diagnosed or was receiving treatment in connection 
therewith.  

Further, per the report of the April 1996 VA rating 
examination, the veteran was not shown to have manifested any 
current disability with respect to his neck or cervical 
spine.  The examiner who conducted that examination observed 
that the veteran had experienced some strain to his cervical 
spine resulting from the August 1992 MVA, but did not offer 
any opinion with respect to any current clinical findings.  
Likewise the report of the subsequent February 1997 rating 
examination failed to include any opinion with respect to any 
current disability involving the veteran's neck or cervical 
spine.  In February 1997, the examiner noted the veteran's 
complaints of experiencing neck pain.  He then indicated in 
his summary that the veteran experienced pain in his neck due 
to the peritoneal shunt placement surgery, but did not 
indicate any current clinical findings with respect to the 
veteran's neck or cervical spine.  Moreover, while the 
veteran testified that his peritoneal shunt placement surgery 
resulted in permanent loss of motion in his neck and that 
such condition was further aggravated by the August 1992 
automobile accident, such assertions are not supported by the 
evidence of record.

The Board must conclude, then, that the veteran has failed to 
submit any objective medical evidence that he has a current 
disability with respect to his neck or cervical spine.  While 
he was shown to have sustained what was diagnosed as a 
cervical or neck strain in service, he was not shown to have 
been treated for that problem after September 1992, and that 
neck or cervical strain was not shown to have been a chronic 
disorder.  Further, following service, the only indication of 
problems with the veteran's neck was contained in a June 1997 
treatment record in which the veteran was noted to have 
complained of neck pain secondary to his service-connected 
right shoulder disability.  None of the remaining clinical 
treatment records addressed the veteran's claimed neck 
disability.  The Board observes that without a diagnosed or 
identifiable condition, pain does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Accordingly, inasmuch as the veteran's claimed neck 
disorder is only objectively shown to be manifested by 
complaints of pain without any currently diagnosed underlying 
disorder or objectively demonstrated symptomatology such as 
limitation of motion, his claim for service connection for a 
neck disorder is not well grounded.  

In addition, lay statements and testimony by the veteran that 
he currently suffers from a neck disorder that was incurred 
in service do not constitute medical evidence.  As a lay 
person, lacking in medical training and expertise, the 
veteran is not competent to address an issue requiring an 
expert medical opinion, to include a medical diagnosis or 
opinion as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  What is missing in this case, is an opinion 
by a medical professional, and supported by objective medical 
evidence and a plausible rationale, that the veteran 
currently suffers from a cervical spine or neck disorder 
(other than subjective complaints of pain) that was incurred 
in service.  Absent such an opinion, the veteran's claim is 
not well grounded, and must be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting a well-grounded claim for service connection for a 
neck or cervical spine disorder.  The Board has not been made 
aware of any additional medical evidence which is available 
which could serve to well ground the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete a well-grounded claim for service connection for a 
neck or cervical spine disorder.  

II.  Service Connection for an Acquired Psychiatric Disorder, 
to Include Adjustment Disorder

The veteran contends that he incurred a psychiatric disorder, 
variously diagnosed as an Axis I adjustment disorder with 
depressive features, during service.  His service medical 
records disclose that in October 1991, he was seen for 
problems associated with marital conflict, also involving 
fleeting suicidal ideation.  In October 1992, the veteran was 
treated on an in-patient basis after an attempted overdose of 
pain medication in which he had attempted to commit suicide.  
He was treated in a military psychiatric ward, and his 
diagnoses included Axis I adjustment disorder with mixed 
emotional features and marital problems, and an Axis II 
personality disorder.  

During the course of a February 1997 VA rating examination, 
the veteran reported that he occasionally felt depressed and 
anxious.  In addition, he was noted to have had a past 
history of an adjustment disorder.  However, no specific 
findings with respect to the veteran's psychiatric status or 
with respect to any psychiatric diagnoses were rendered at 
that time.  

Contemporaneous clinical treatment records dating from April 
1996 through October 1999 show that the veteran was employed 
as an assistant manager in a grocery store, and that he had 
also worked as a delivery driver for a pizza restaurant.  
During that period, the veteran's diagnoses included 
depression, anxiety, and sleep disturbance.  Most of his 
psychiatric treatment rendered involved what was 
characterized as depression with mixed anxiety which were 
felt to be due in part to his physical disabilities.  

A statement submitted by a VA clinical psychologist dated in 
September 1996 indicates that the veteran was referred for 
evaluation for assessment of possible post-traumatic stress 
disorder (PTSD).  The examining psychologist determined that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  However, he observed that the veteran had been 
diagnosed with an adjustment disorder in service in addition 
to suicidal gesture and marital problems.  In addition, the 
examining psychologist observed that the veteran had been 
diagnosed with an Axis II personality disorder.  Based on the 
interview, the examiner found that rather than being 
consistent with a diagnosis of PTSD, the veteran's 
symptomatology was consistent with his prior diagnosis of 
adjustment disorder with the additional qualifier of 
"depressed mood."  The examiner appears to have determined 
that the diagnosed personality disorder did not account for 
the veteran's symptomatology, but rather, that such 
symptomatology was consistent with his "ongoing adjustment 
disorder."  However, the examiner did not otherwise suggest 
or indicate what specific symptomatology led him to the 
conclusion that the veteran had a chronic, ongoing, 
adjustment disorder that had been first diagnosed in service.  

While an adjustment disorder, such as that with which the 
veteran is currently diagnosed, can be considered to be a 
developmental or congenital disorder as set forth in 
38 C.F.R. § 3.303(c) (1999), under the Diagnostic Statistical 
Manual, Fourth Edition (DSM-IV), such disorder can also be 
manifested as a chronic psychiatric disability.  Given the VA 
clinical psychologist's opinion of September 1996, the Board 
finds that there exists sufficient basis to conclude that the 
veteran's claim for service connection for an acquired 
psychiatric disorder is well grounded.  In this regard, the 
Board notes that the examiner suggested that the veteran's 
adjustment disorder "with depressive features" has been 
ongoing since it was first diagnosed in service in October 
1992.  By implication, the VA clinical psychologist has 
indicated that the veteran's diagnosed adjustment disorder is 
a chronic psychiatric disorder. 

While the examiner does not provide an evidentiary basis for 
such a conclusion or offer a full explanation for his 
determination, the September 1996 statement nonetheless 
constitutes medical evidence of a chronic psychiatric 
disability which is linked to the veteran's active service.  
Therefore, the Board finds that the veteran's claim for 
service connection for an acquired psychiatric disorder is 
well grounded.  However, while the veteran's claim for 
service connection is well grounded, the evidence presented 
is insufficient to warrant a grant of service connection.  
Further development of this issue is necessary, and will be 
discussed in the REMAND portion of this decision.  

III.  Service Connection for a Right Hand Disorder

The veteran presently contends that he sustained a disability 
in connection with his right (dominant) hand resulting from 
his service-connected right shoulder impingement.  Service 
medical records show that he experienced numbness and 
weakness in his right hand and fingers, and VA rating 
examination reports discussed more fully below show that he 
experienced numbness and weakness in the 4th and 5th fingers 
of his right hand.  The VA rating examiners who conducted 
rating examinations of April 1996 and June 1999 offered 
opinions suggesting that the veteran experienced 
symptomatology in his right hand that was incurred as a 
result of his service-connected right shoulder disability.  

Therefore, given that the veteran has presented medical 
evidence of a current disability with respect to his right 
hand and has presented medical evidence of a nexus or link 
between such disability and his active service, the Board 
finds his claim to be well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  However, it is unclear whether the 
veteran currently has a right hand disorder which represents 
a separate disability that was incurred as a result of his 
service-connected right shoulder disability, or whether such 
symptomatology represents a disability that was not incurred 
as a result of service.  Therefore, the Board finds that 
while the issue involving service connection for the 
veteran's claimed right hand disorder is well grounded, the 
evidence presented is not sufficient to warrant a grant of 
service connection.  The Board finds that additional 
development with respect to this issue is necessary, and will 
be discussed in the REMAND portion of this decision in 
conjunction with the discussion of determination of a proper 
initial rating for the veteran's right shoulder impingement.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a neck disorder is denied.  

The veteran's claim for service connection for an acquired 
psychiatric disorder, to include an adjustment disorder, is 
well grounded, and to that extent only, the appeal is 
granted.  

The veteran's claim for service connection for a right hand 
disorder is well grounded, and to that extent only, the 
appeal is granted.  



REMAND

I.  Determination of a Proper Initial Rating for Right 
Shoulder Impingement and Service Connection for a Right Hand 
Disorder

The veteran currently maintains that the severity of his 
service-connected right shoulder impingement warrants an 
initial assignment of a disability rating in excess of 30 
percent, and that he is currently precluded from obtaining 
gainful employment as a result of that disability.  He 
maintains that in addition to limitation of motion in his 
dominant right arm, he currently experiences neurological 
deficits in his right hand.  The record shows that service 
connection for a right shoulder impingement was granted by an 
April 1996 rating decision, and an initial 20 percent 
evaluation was assigned, effective from July 13, 1995.  The 
veteran appealed that decision, but before the case was 
referred to the Board, he was granted an increased initial 
rating of 30 percent by an August 1999 rating decision.  

The report of an April 1996 rating examination shows that the 
veteran had undergone two surgeries on his right shoulder in 
service, and that following such surgery, he experienced some 
residuals in his right hand.  The veteran complained of being 
unable to raise his right arm over his head, and indicated 
that he experienced loss of strength in his right arm.  On 
examination, the veteran was observed to experience pain in 
his right shoulder.  The veteran also reported that his 
residual scars were sensitive to palpation.  The veteran was 
found to have a slightly diminished grip strength in his 
right hand, being 41/2/5 in the right hand, versus 5/5 in the 
left hand.  Further, what was characterized as definite 
weakness was observed in the last two digits of the right 
hand, being 3/5 versus 5/5 in the last two digits of the left 
hand.  There was some depression in the deltoid area when the 
veteran lowered his right arm, but there was otherwise no 
loss of muscle mass in the right shoulder.  The range of 
motion was found to be normal in forward elevation, but on 
abduction, the veteran experienced pain in the right shoulder 
when abduction was at shoulder level.  Further, the veteran 
had to switch his hand position to a pronation with the palm 
upward before continuing the course of abduction up to a 
normal range of motion.  The veteran had preservation of the 
strength in the upper extremities distally, but proximally, 
the veteran was much weaker on the right side starting with 
the level of the shoulder in abduction.  The examiner 
concluded by observing that since his surgery, the veteran 
had not experienced a full recovery in the right hand, 
particularly for the last two digits, with certain numbness 
and weakness in comparison to the left hand.  Range of motion 
in the right shoulder was also affected because abduction to 
the level of the shoulder was very tender to the right 
shoulder and strength was lost at that level.  In addition, 
the veteran was noted to be unable to do anything above his 
head with the right arm.  

At his personal RO hearing, the veteran testified that he was 
unable to use his right hand, and that such impairment 
affected all activities such as feeding and dressing himself, 
tying his shoes, and gripping objects.  He indicated that he 
experienced severe chronic pain with decreased range of 
motion, and that it was necessary to shift his weight if 
lifting more than 20 or 30 pounds.  The veteran testified 
that he experienced muscle spasms in his shoulder.  Further, 
he stated that he had been a typist in the Navy, but that he 
could not type as fast as he did prior to his surgeries.  He 
indicated that he regularly dropped objects such as smooth-
sided glasses, and tended to compensate more with his minor 
left hand as a consequence.  The veteran indicated that he 
received cortisone shots and pain medication, and that he 
wore a sling when his pain became intense.  In addition, he 
stated that he had severe arthritis and bursitis in his right 
shoulder.  

Contemporaneous clinical treatment records dating from April 
1996 through October 1999 generally show that the veteran was 
seen for complaints of right shoulder pain throughout that 
period.  He was noted to have experienced limitation of 
motion in his right arm, particularly when compared with his 
left arm, and weakness in his right shoulder and arm as 
compared with the left.  In July 1997, the veteran was seen 
for a complaint of pain in his right shoulder, and the 
examiner offered his impression that the veteran had 
degenerative joint disease in the right shoulder.  However, 
the record fails to disclose that any X-rays had been taken 
at that time, or that the examiner based that assessment on 
any X-ray or other clinical evidence.  In October 1997, the 
veteran was seen for complaints of right shoulder pain 
increasing in cold weather, and was diagnosed with bursitis.  
In June 1998, the pain in the veteran's shoulder was noted to 
have subsided somewhat following cortisone injections, and he 
had an improved range of motion.  However, his strength 
continued to be diminished as compared with the left shoulder 
and arm.  

In December 1998, the veteran reported that his pain was 
"tolerable" but he was unable to raise his right arm over 
his head.  On examination he was not found to have any muscle 
atrophy, but he was only shown to have 50 degrees of 
abduction, as opposed to 180 degrees on the left, but 
pronation and supination were good.  X-ray results showed 
slight irregularity of the shaped borders of the right distal 
clavicle, and right acromion.  A June 1999 X-ray report shows 
that the distal clavicle was absent with tapering.  The 
examiner offered that such was not the long, thin tapering 
usually associated with resorptive change from rheumatoid 
disease, but most likely represented a resection of the tip 
of the clavicle.  The examiner concluded with a diagnosis of 
absence of the distal tip of the clavicle, probably 
surgically resected.  

The report of a June 1999 VA rating examination shows that 
the veteran was right handed and was experiencing problems 
with his right shoulder.  He reported experiencing problems 
carrying his schoolbooks to his classes, and indicated that 
arrangements had been made in order that he could leave his 
textbooks in the classroom.  On examination, the veteran was 
noted to experience pain on palpation of the surgical scar 
over his right shoulder.  Slight atrophy to the musculature 
to the deltoid area of the right shoulder was observed.  
Active and passive range of motion to the right shoulder on 
forward flexion and abduction was from 0 to 75 degrees.  
Slight impingement and pain was observed at the 60-degree 
mark, but the veteran was able to extend to 75 degrees where 
more impingement was noted.  The veteran's right arm and 
shoulder were very stiff from 75 degrees or higher secondary 
to impingement and pain.  Tendonitis and bursitis appeared 
negative.  The veteran also complained of recurring decreased 
sensation to the 4th and 5th fingers, usually occurring two to 
three times per week.  In addition, decreased strength was 
noted on any type of movement to the 4th and 5th fingers 
against resistance.  The examiner concluded with a diagnosis 
of surgical repair to the right shoulder with removal of 1.5 
centimeters of the distal clavicle, and right shoulder 
impingement with residuals as stated above.  

The Board has reviewed the foregoing, and concludes that 
further development is necessary.  As noted, the veteran has 
reported experiencing numbness and weakness in his right 
hand, and such subjective complaints have been supported in 
the clinical treatment records and rating examination 
reports.  Moreover, the examination reports appear to 
associate the numbness and weakness in the 4th and 5th fingers 
of the veteran's right hand with his service-connected right 
shoulder disability.  In addition, the veteran has been shown 
to experience pain and tenderness in the residual surgical 
scar, but it does not appear that such has been taken into 
consideration in evaluating his claim.  

Accordingly, the Board finds that in order to afford the 
veteran every consideration and due process with respect to 
his claim for assignment of an initial rating in excess of 30 
percent for his right shoulder disability, he should be 
scheduled to undergo an additional VA rating examination to 
determine if the numbness and weakness in his right hand 
represents a separate neurological disability resulting from 
the service-connected right shoulder impingement, or if such 
symptomatology represents a disability that is not due to or 
otherwise a component of the service-connected disability.  
Afterwards, the RO should readjudicate the veteran's claim on 
the basis of the objective medical evidence, and should also 
determine whether the veteran's reported painful residual 
surgical scar warrants assignment of an evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  

II.  Service Connection for an Acquired Psychiatric Disorder

Given that the veteran has been found to have presented a 
well-grounded claim for service connection for an acquired 
psychiatric disorder, to include an adjustment disorder, the 
Board observes that the VA has a further obligation to assist 
him in the development of evidence to support his claim.  See 
38 U.S.C.A. § 5103; McKnight, 131 F.3d 1483; Epps, supra.  
The veteran has presented medical evidence that his diagnosed 
adjustment disorder constitutes a chronic psychiatric 
disability that was incurred in service, and hence, is not a 
developmental or congenital disorder.  

Without consideration of the validity of such diagnosis and 
opinion as offered by the VA clinical psychologist in 
September 1996, the Board observes that the veteran was noted 
to have been treated for problems associated with marital 
discord in service in October 1991.  Following 
hospitalization for treatment involving a suicide attempt in 
October 1992, he was diagnosed with an Axis I adjustment 
disorder with mixed emotional features by his treating 
physicians.  Post service clinical treatment records show 
that the veteran was seen for complaints of anxiety and 
depression involving his physical disabilities and other 
problems with his marriage and financial status.  Of greatest 
significance is the September 1996 statement by the VA 
clinical psychologist that the veteran's demonstrated 
symptomatology was consistent with his prior diagnosis of 
adjustment disorder, and that such had been an ongoing 
problem since service.  

As noted, the Board finds that while such opinion is 
sufficient to well ground the veteran's claim for service 
connection, further development is necessary to afford the 
veteran due process.  The veteran should be scheduled to 
undergo a VA rating examination to determine the nature and 
severity of any psychiatric disorders, falling within the 
definition of a "disability" as set forth in the applicable 
statutes and regulations.  In addition, it should be properly 
determined if his diagnosed "adjustment disorder with 
depressive features" constitutes an ongoing chronic 
psychiatric disability, or if it represents a developmental 
disorder or a component of some other disorder such as a 
personality disorder.  Afterwards the RO should readjudicate 
the veteran's claim for service connection for an acquired 
psychiatric disorder, to include an adjustment disorder.  

Accordingly, in order to afford the veteran every 
consideration with respect to the issue of service connection 
for a right hand disorder and an acquired psychiatric 
disorder, to include an adjustment disorder, in addition to 
an increased initial rating for right shoulder impingement, 
it is the Board's opinion that further development of the 
case is necessary.  Therefore, the case is REMANDED for the 
following action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
medical treatment records pertaining to 
the right shoulder disability, claimed 
right hand disorder, and the diagnosed 
adjustment disorder, which have not 
previously submitted or obtained.  

2.  The veteran should be scheduled to 
undergo VA physical, neurological, and 
psychiatric examinations.  The veteran's 
claims files should be made available to 
the examiners for review in advance of 
the scheduled examinations.  The 
examiner(s) conducting the physical and 
neurological component of the 
examinations are requested to determine 
whether the veteran has an additional 
neurological or other disability with 
respect to his right hand which was 
incurred as a result of his service-
connected right shoulder disability, or 
if such symptoms represent a separate 
disability that is unrelated to his 
service-connected shoulder disability.  
The examiner should also determine 
whether the veteran objectively has 
tender or residual scarring resulting 
from his right shoulder surgery.  All 
indicated studies and tests should be 
conducted.  The purpose of the 
psychiatric component of the examinations 
is to determine the nature and etiology 
of any current psychiatric disorders.  
Specifically, the examiner is requested 
to determine whether the veteran 
currently suffers from a chronic, ongoing 
psychiatric disability that was incurred 
in service, and is requested to offer an 
opinion as to whether the veteran's 
diagnosed adjustment disorder represents 
a developmental or congenital disorder, 
or whether it represents a chronic 
psychiatric disability.  In this regard, 
the examiner should particularly review 
the relevant service and post-service 
treatment records in addition to the 
September 1996 statement offered by the 
VA clinical psychologist, and reconcile 
any findings made pursuant with the 
examination with those conclusions 
reached by the VA clinical psychologist 
in September 1996 and those findings 
contained in the clinical treatment 
records.  All indicated studies and tests 
should be performed.  Further, in the 
typewritten examination reports of all 
examinations, the examiners should 
clearly express the complete rationales 
for all opinions offered.    

3  Upon completion of the foregoing, the 
RO should review the examination reports 
to ensure compliance with the directives 
set forth above.  If they do not, any 
necessary corrective action should be 
undertaken.  The RO should then 
adjudicate the veteran's claims for 
determination of an initial rating in 
excess of 30 percent for right shoulder 
impingement and for service connection 
for an acquired psychiatric disorder, to 
include an adjustment disorder, and for a 
right hand disorder on the basis of all 
available evidence.  With respect to the 
veteran's claim involving his right 
shoulder disability, the RO should 
determine whether he is entitled to a 
separate or additional evaluation for any 
diagnoses involving his right hand and/or 
fingers, and should determine whether an 
additional evaluation is warranted for 
any tender or painful residual surgical 
scarring involving the right shoulder.  
If the actions taken are adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  The veteran should also be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the claim is returned to the Board 
for additional review.  


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is further 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

